Exhibit 10.39

FORM OF 2008 SARs

HERBALIFE LTD.

2005 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHT AWARD AGREEMENT

STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) dated as of March 27, 2008
(the “Grant Date”) between HERBALIFE LTD., an entity organized under the laws of
the Cayman Islands (the “Company”), and Michael O. Johnson (“Participant”).

WHEREAS, pursuant to the Herbalife Ltd. 2005 Stock Incentive Plan (the “Plan”),
the Committee designated under the Plan (or an officer of the Company to who the
authority to grant Awards has been delegated), desires to grant to Participant
an award of stock appreciation rights; and

WHEREAS, Participant desires to accept such award subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and Participant, intending to be
legally bound, hereby agree as follows:

1. Grant.

(a) The Company hereby grants to the Participant an Award of 396,120 Stock
Appreciation Rights (the “Award”) in accordance with Section 8 of the Plan and
subject to the terms and conditions set forth herein and in the Plan (each as
amended from time to time). Each Stock Appreciation Right represents the right
to receive, upon exercise of the Stock Appreciation Right pursuant to this
Agreement, from the Company, a payment, paid in Common Shares, par value $.002
per share, of the Company (the “Common Shares”), equal to (i) the excess of the
Fair Market Value, on the date of exercise, of one Common Share (as adjusted
from time to time pursuant to Section 12 of the Plan) over the Base Price (as
defined below) of the Stock Appreciation Right, divided by (ii) the Fair Market
Value, on the date of exercise, of one Common Share, subject to terms and
conditions set forth herein and in the Plan (each as amended from time to time).

(b) The “Base Price” for the Stock Appreciation Right shall be $48.64 per share
(subject to adjustment as set forth in Section 12 of the Plan).

(c) Except as otherwise defined herein, capitalized terms used herein shall have
the meanings set forth in the Plan.



--------------------------------------------------------------------------------

2. Time for Exercise.

(a) Subject to Section 2(c) and Participant’s continued employment with the
Company and/or its Subsidiaries (or as otherwise provided in Section 2(b)), the
Award shall become vested and exercisable on the fourth anniversary of the Grant
Date (the period between the Grant Date and the fourth anniversary of the Grant
Date the “Performance Period”) provided that during the Performance Period the
Company’s Common Shares closed at a price for thirty (30) consecutive trading
days that is equal to or greater than $80.43 per share (the “Price Performance
Standard”).

(b) Notwithstanding anything herein or in the Plan to the contrary,

(i) upon the occurrence of a Change of Control in which either (A) the Price
Performance Standard or the Alternate Price Performance Standard (as defined
below) has been satisfied prior to the date of such Change of Control or (B) the
price per Common Share received by the Company’s shareholders in connection with
such Change of Control transaction (as determined in good faith by the Committee
as in existence immediately prior to the Change of Control) is equal to or
greater than the Alternate Price Performance Standard (as defined below), the
vesting of the Award shall be accelerated such that 100% of the then unvested
portion of the Award shall become vested and exercisable as of the date of the
Change of Control; and

(ii) in the event that Participant’s employment with the Company and/or its
Subsidiaries (or their respective successors) is terminated by the Company
without “Cause” or by Participant for “Good Reason” (each as defined below), or
in the event of Participant’s death or “Disability” (as defined below) and
either (A) the Price Performance Standard has been satisfied as of the date of
such event or (B) during the period between the Grant Date and the date of such
event, the Company’s Common Shares closed at a price for thirty (30) consecutive
trading days that is equal to or greater than $60.82 per share (the “Alternate
Price Performance Standard”), the Award shall become immediately and fully
vested and exercisable.

(c) Participant acknowledges and agrees that he is subject to Section 304 of the
Sarbanes-Oxley Act of 2002.

3. Expiration.

(a) The Award shall expire on the seventh (7th) anniversary of the Grant Date;
provided, however, that the Award may earlier terminate as provided in this
Paragraph 3 and/or in Section 13 of the Plan.

(b) Subject to Section 3(c) hereof, in the event that the Price Performance
Standard is not achieved during the Performance Period, the Award shall expire
on the fourth (4th) anniversary of the Grant Date.

(c) Upon termination of Participant’s employment with the Company, that portion
of the Award that is vested and exercisable, and any portion of the Award that
becomes vested and exercisable in accordance with Paragraph 2(b), will terminate
in accordance with the following:

(i) if Participant’s employment with the Company is terminated for Cause, the
vested and exercisable portion of the Award will terminate on the date of such
termination;

 

2



--------------------------------------------------------------------------------

(ii) if Participant’s employment with the Company is terminated by reason of
Participant’s resignation without Good Reason, the vested and exercisable
portion of the Award will terminate on the date that is thirty days immediately
following the date of such termination;

(iii) if Participant’s employment with the Company is terminated by reason of
Participant’s death or Disability, the vested and exercisable portion of the
Award will terminate on the date that is one year immediately following the date
of such termination; and

(iv) if Participant’s employment with the Company is terminated by the Company
without Cause or by reason of Participant’s resignation for Good Reason, the
vested and exercisable portion of the Award will terminate on the date that is
two years immediately following the date of such termination, unless the Award
became vested and exercisable solely due to the achievement of the Alternate
Price Performance Standard (and not the Price Performance Standard), in which
event the Award will terminate on the date that is 90 days immediately following
the date of such termination.

(d) Notwithstanding anything herein to the contrary, if Participant’s employment
with the Company is terminated for any reason other than a termination by the
Company for Cause, and at any time during the permitted exercise period
following the effective date of such termination of employment Participant is
subject to a “trading blackout” or “quiet period” with respect to the Common
Shares or if the Company determines, upon the advice of legal counsel, that
Participant may not to trade in the Common Shares due to Participant’s
possession of material non-public information, the Company shall extend the
period during which Participant may exercise his then remaining vested portion
of this Award until the later of (i) the expiration date of the Award determined
pursuant to Paragraph 3(c) and (ii) the date that is thirty days following the
first date on which Participant is no longer subject to such restrictions on
trading with respect to the Common Shares.

(e) For purposes hereof, the terms “Cause,” Good Reason” and “Disability” shall
have the meaning set forth in the employment agreement by and between the
Company and Participant dated as of March 27, 2008.

4. Method of Exercise. The Award may be exercised by delivery to the Company
(attention: Secretary) of a notice of exercise in the form specified by the
Company specifying the number of shares with respect to which the Award is being
exercised.

5. Fractional Shares. No fractional shares may be purchased upon any exercise.

6. Adjustments of Shares and Awards.

(a) Subject to Section 12(a) of the Plan, in the event of any change in the
outstanding Shares by reason of an acquisition, spin-off or reclassification,
recapitalization or merger, combination or exchange of Common Shares or other
corporate exchange, Change of Control or similar event, the Committee shall
adjust appropriately the number or kind of shares or securities subject to the
Award and Base Prices related thereto and make such other revisions to the Award
as it deems are equitably required. Any adjustments made pursuant to this
Section 6 shall be implemented in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding anything in the Plan to the contrary, with respect to any
merger or consolidation of the Company into another corporation, the sale or
exchange of all or substantially all of the assets of the Company, a Change of
Control or the recapitalization, reclassification, liquidation or dissolution of
the Company or any other similar fundamental transaction involving the Company
or any of its Subsidiaries (any of the foregoing, a “Qualifying Event”), the
Committee shall provide either: (i) that the Award cannot be exercised after
such Qualifying Event, provided that, subject to the satisfaction of the
provisions of Section 2(b)(i) hereof, the Award shall be immediately and fully
vested immediately prior to the consummation of any such Qualifying Event, and
provided further that nothing in this Paragraph 6(b) shall prohibit Participant
from exercising any then exercisable portion of the Award (including any portion
thereof which will become exercisable by virtue of such Qualifying Event and/or
the provisions of Section 2(b)(i)) prior to, or simultaneously with, the
occurrence of such Qualifying Event and that, upon the occurrence of such
Qualifying Event, the Award will terminate and be of no further force or effect
and no longer be outstanding; (ii) that the Award will remain outstanding after
such Qualifying Event, and from and after the consummation of such Qualifying
Event, subject to the satisfaction of the provisions of Section 2(a) or 2(b)
hereof, the Award will be exercisable for the kind and amount of securities
and/or other property receivable as a result of such Qualifying Event by the
holder of a number of Common Shares for which the Award could have been
exercised immediately prior to such Qualifying Event; or (iii) the Award will be
cancelled in its entirety and repurchased by the Company at a specific aggregate
price equal to the excess, if any, of the Fair Market Value of the relevant
underlying Common Shares less the applicable Base Price multiplied by then
exercisable portion of the Award (including any portion thereof which will
become exercisable by virtue of such Qualifying Event and/or the provisions of
Section 2(b)(i)) and that, upon the occurrence of such Qualifying Event, the
Award will terminate and be of no further force or effect and no longer be
outstanding. In the event of any conflict or inconsistency between the terms and
conditions of this Paragraph 6(b) and the terms and conditions of Sections 12(b)
and/or 13 of the Plan, the terms and condition of this Paragraph 6(b) shall
control. The Committee’s election pursuant to this Paragraph 6(b) will be
applied in the same manner to all other holders of the Company’s stock options
and stock appreciation rights whose award agreements contain a similar
provision. The Committee may only elect the alternatives specified in clauses
(i) or (iii) of the first sentence of this Paragraph 6(b) in connection with any
Qualifying Event described in clauses (iii)(A) or (iii)(C) of the definition of
“Change of Control” (as such term is defined in the Plan).

7. Compliance With Legal Requirements.

(a) The Award shall not be exercisable and no Common Shares shall be issued or
transferred pursuant to this Agreement or the Plan unless and until the Tax
Withholding Obligation (as defined below), and all legal requirements applicable
to such issuance or transfer have, in the opinion of counsel to the Company,
been satisfied. Such legal requirements may include, but are not limited to,
(i) registering or qualifying such Common Shares under any state or federal law
or under the rules of any stock exchange or trading system, (ii) satisfying any
applicable law or rule relating to the transfer of unregistered securities or
demonstrating the availability of an exemption from applicable laws,
(iii) placing a restricted legend on the Common Shares issued pursuant to the
exercise of the Award, or (iv) obtaining the consent or approval of any
governmental regulatory body.

 

4



--------------------------------------------------------------------------------

(b) Participant understands that the Company is under no obligation to register
for resale the Common Shares issued upon exercise of the Award. The Company may
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any exercise of the Award and/or any resales by
Participant or other subsequent transfers by Participant of any Common Shares
issued as a result of the exercise of the Award, including without limitation
(i) restrictions under an insider trading policy, (ii) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Award and/or the Common Shares
underlying the Award and (iii) restrictions as to the use of a specified
brokerage firm or other agent for exercising the Award and/or for such resales
or other transfers. The sale of the shares underlying the Award must also comply
with other applicable laws and regulations governing the sale of such shares.

8. Shareholder Rights. Participant shall not be deemed a shareholder of the
Company with respect to any of the Common Shares subject to the Award, except to
the extent that such shares shall have been purchased and transferred to
Participant.

9. Withholding Taxes.

(a) Participant is liable and responsible for all taxes owed in connection with
the Award, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with the Award. The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, vesting or settlement of the Award
or the subsequent sale of Common Shares issuable pursuant to the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.

(b) Prior to any event in connection with the Award (e.g., vesting or payment in
respect of the Award) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”),
Participant is required to arrange for the satisfaction of the amount of such
Tax Withholding Obligation in a manner acceptable to the Company.

(c) Participant shall notify the Company of Participant’s election to pay
Participant’s Tax Withholding Obligation by wire transfer, cashier’s check or by
authorizing the Company to withhold a portion of the Common Shares that would
otherwise be issued to Participant in connection with the Award or by tendering
Common Shares (either actually or by attestation) previously acquired, or other
means permitted by the Company. In such case, Participant shall satisfy his or
her tax withholding obligation by paying to the Company on such date as it shall
specify an amount that the Company determines is sufficient to satisfy the
expected Tax Withholding Obligation by (i) wire transfer to such account as the
Company may direct, (ii) delivery of a cashier’s check payable to the Company,
Attn: General Counsel, at the Company’s principal executive offices, or such
other address as the Company may from time to time direct, (iii) authorizing the
Company to withhold a portion of the Common Shares that would otherwise

 

5



--------------------------------------------------------------------------------

be issued to Participant in connection with the Award or by tendering Common
Shares (either actually or by attestation) previously acquired, or (iv) such
other means as the Company may establish or permit. Participant agrees and
acknowledges that prior to the date the Tax Withholding Obligation arises, the
Company will be required to estimate the amount of the Tax Withholding
Obligation and accordingly may require the amount paid to the Company under this
Paragraph 9(c) to be more than the minimum amount that may actually be due and
that, if Participant has not delivered or otherwise provided payment of a
sufficient amount to the Company to satisfy the Tax Withholding Obligation
(regardless of whether as a result of the Company underestimating the required
payment or Participant failing to timely make the required payment), the
additional Tax Withholding Obligation amounts shall be satisfied such other
means as the Committee deems appropriate.

10. Assignment or Transfer Prohibited. The Award may not be assigned or
transferred otherwise than by will or by the laws of descent and distribution,
and may be exercised during the life of Participant only by Participant or
Participant’s guardian or legal representative. Neither the Award nor any right
hereunder shall be subject to attachment, execution or other similar process. In
the event of any attempt by Participant to alienate, assign, pledge, hypothecate
or otherwise dispose of the Award or any right hereunder, except as provided for
herein, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Award by notice to Participant, and the Award shall thereupon become null
and void.

11. Committee Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion. All
decisions by the Committee shall be final and binding.

12. Application of the Plan. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of hereof and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise herein. As used herein, the term “Section”
generally refers to provisions within the Plan, and the term “Paragraph” refers
to provisions of this Agreement.

13. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon
Participant any right to continued employment with the Company or any of its
subsidiaries or affiliates.

14. Further Assurances. Each party hereto shall cooperate with each other party,
shall do and perform or cause to be done and performed all further acts and
things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.

15. Entire Agreement. This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.

 

6



--------------------------------------------------------------------------------

16. Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

    HERBALIFE LTD.

/s/ Michael O. Johnson

    By:  

/s/ Brett R. Chapman

Michael O. Johnson       Name: Brett R. Chapman       Title: General Counsel

 

7